DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1-11, as filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “obtaining of the base polyhedron includes integrating a standard normal distribution over a volume of the base polyhedron”. It is indefinite how a standard normal distribution is integrated over the base polyhedron, when the same base polyhedron is being obtained by the integration itself. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematical concepts without significantly more. 
101 Analysis - Step 1
	Claims 1-10 are directed to a method (i.e. a process), claim 11 is directed to a system (i.e. machine). Therefore, claims 1-11 are all within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groupings of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
	Independent claim 1 includes limitations that recite a mathematical concept (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
A method for ascertaining an expected contour of a mobile or stationary device for avoiding collisions, the method being performed by at least one control unit that is internal or external to the device, the method comprising: 
obtaining a movement trajectory of the device, wherein the movement trajectory is based on at least expected values and covariances; 
obtaining a base polyhedron and an approximate contour of the device each having a limited number of corners; 
transforming the base polyhedron to at least one probability density of the movement trajectory, the at least one probability density describing a state estimation; 
for each corner of the transformed base polyhedron, determining a transformed device contour; and 
ascertaining the expected contour of the device based on a combination of all of the transformed device contours.  
The examiner submits that the foregoing bolded limitations constitute: “mathematical concepts” because under its broadest reasonable interpretation, the limitations cover mathematical relationships, mathematical formulas or equations, or mathematical calculations. Accordingly, the claim recites mathematical concepts.
101 Analysis – Step 2A, Prong II
              Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the mathematical concept into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the mathematical concept integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. 
             In the present case, the additional limitations beyond the above-noted mathematical concepts are as follows (where the underlined portions are the “additional limitations” while the previously bolded portions continue to represent the “mathematical concept”):
A method for ascertaining an expected contour of a mobile or stationary device for avoiding collisions, the method being performed by at least one control unit that is internal or external to the device, the method comprising: 
obtaining a movement trajectory of the device, wherein the movement trajectory is based on at least expected values and covariances; 
obtaining a base polyhedron and an approximate contour of the device each having a limited number of corners; 
transforming the base polyhedron to at least one probability density of the movement trajectory, the at least one probability density describing a state estimation; 
for each corner of the transformed base polyhedron, determining a transformed device contour; and 
ascertaining the expected contour of the device based on a combination of all of the transformed device contours.  
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the previously noted mathematical concept into a practical application:
	In particular, the claim elements of a control unit performing the method amounts to no more than a generic component performing mathematical calculation, through formulas and mathematical relationships. Additionally, the claim elements of obtaining a movement trajectory for a device amounts to no more than insignificant extra solution activities (i.e. data gathering). Accordingly, this generic component does not integrate mathematical concepts into a practical application because it is recited at the “apply it level” as a processor or machine for performing the abstract idea. The claim is directed to a mathematical concept.
101 Analysis – Step 2B
              The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the mathematical concepts into a practical application, the additional element of the generic component (control unit) performing the mathematical relationships is not sufficient to amount to significantly more than the judicial exception as it is still at the “apply it” level. Additionally, the claim element of obtaining a movement trajectory amounts to no more than mere data gathering, as the movement trajectory is not used for any mathematical relationships in the claimed limitations. Therefore this claim element is insignificant data gathering, see MPEP 2106.05(g).

101 Analysis – Step 2A, Prong I
              Dependent claim 5 includes a limitation which recites an extra solution activity of the transmission of data (emphasized below). Claim 5 recites:
              The method of claim 1, further comprising transmitting the expected contour of the device to a collision check unit of the device.
              The examiner submits that the foregoing bolded limitations constitute no more than extra solution activity (i.e. transmission of data).
101 Analysis – Step 2B
              The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim element of transmitting the expected contour of the device to a collision check unit is an element that the courts have recognized as well-understood, routine, and conventional activity in particular fields. In particular, the claim element amounts to receiving or transmitting data over a network. Therefore the claim limitation discloses insignificant extra solution activity of the transmission of data. Therefore, the claim is not patent eligible. 
101 Analysis – Step 2A, Prong I
              Dependent claim 8 includes a limitations which amounts to no more than generic linking to technological environment (emphasized below). Claim 8 recites:
             The method of claim 1, wherein the device is a mobile or stationary robot, a vehicle, or an aircraft, and includes the at least one control unit.
           The examiner submits the foregoing bolded limitations constitute no more than employing generic computer functions to execute the abstract idea of independent claim 1, and linking the abstract idea to a particular technological environment, which does not add significantly more.
101 Analysis – Step 2B

              Regarding claims 2-4, 6-7, 9-10, the claims specify and/or further limit similar to the previously addressed mathematical concepts above and does not recite additional limitations that present a practical application nor amount to “significantly more” for analogous reasons above.
	Regarding claim 11, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Berntorp et al. (USP 9,568,915; hereinafter Berntorp) in view of Greene et al. (US 2008/0312833; hereinafter Greene).
Regarding Claim 1:
Berntorp discloses a method for ascertaining an expected contour of a mobile or stationary device for avoiding collisions, the method being performed by at least one control unit that is internal or external to the device, the method comprising: 
obtaining a movement trajectory of the device, wherein the movement trajectory is based on at least expected values and covariances (Berntorp, Column 2, line 55 – Column 3, line 4; Column 4, lines 29-67; Berntorp discloses a control system which obtains the motion of the vehicle based on position, velocity, etc. (expected values) and uncertainty (covariance)).
Greene, in the same field of endeavor of vehicle controls, discloses obtaining a base polyhedron and an approximate contour of the device each having a limited number of corners (Greene, Para. [0085-0087], Fig. 6-8, Greene discloses a prismatoid (polyhedron) representing the future location (contour) of the vehicle projected along a motion path); 
transforming the base polyhedron to at least one probability density of the movement trajectory, the at least one probability density describing a state estimation (Greene, Para. [0143], Greene discloses determining a probability distribution for the prismatoid/cone which describes the ; 
for each corner of the transformed base polyhedron, determining a transformed device contour (Greene, Para. [0085-0088], Fig. 6-8, Greene discloses the edge of the prismatoid/cone represents the maximum motion trajectory of the vehicle based on motion parameters of the vehicle); and 
ascertaining the expected contour of the device based on a combination of all of the transformed device contours (Greene, Para. [0095-0097], Greene discloses determining a centerline of the primsatoid/cone (expected motion trajectory)).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Berntorp to include a primsatoid/cone which represents the probability of the motion trajectory of the vehicle forward in time based on inputs of velocity, position, etc. as disclosed by Greene in order to determine the probability of a collision between the primary and non-primary principals, (Greene, Para. [0008-0012]).
Regarding Claim 2:
	The combination of Berntorp and Greene discloses the method of claim 1.
	Green, in the same field of endeavor of vehicle controls, discloses wherein the expected contour of the device is formed from a surface or a volume that is spanned by all of the transformed device contours (Greene, Para. [0085-0087], Fig. 6-8, Green discloses a prismatoid (polyhedron) representing the future location (contour) of the vehicle projected along a motion path).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Berntorp to include a predicted trajectory based on the edges formed of the calculated prismatoid/cone as disclosed by Greene in order to determine 
Regarding Claim 5:
The combination of Berntorp and Greene discloses the method of claim 1.
Berntorp further discloses further comprising transmitting the expected contour of the device to a collision check unit of the device (Berntorp, Column 12, line 55 – Column 13, line 17, Berntorp discloses a collision check is determined based on the predicted motion trajectory (contour) of the vehicle).
Regarding Claim 8:
The combination of Berntorp and Greene discloses the method of claim 1.
Berntorp further discloses wherein the device is a mobile or stationary robot, a vehicle, or an aircraft, and includes the at least one control unit (Berntorp, Fig. 2A, Berntorp discloses a vehicle with a controller).  
Regarding Claim 9:
The combination of Berntorp and Greene discloses the method of claim 1.
Berntorp further discloses wherein the movement trajectory has at least one translatory degree of freedom (Berntorp, Column 6, Lines 59-64, Berntorp discloses the movement trajectory includes a path and heading which is at least one translatory degree of freedom).
Regarding Claim 10:
The combination of Berntorp and Greene discloses the method of claim 1.
Berntorp further discloses wherein the movement trajectory has at least one rotatory degree of freedom (Berntorp, Column 6, Lines 59-64, Berntorp discloses the movement trajectory further includes rotational velocities which is at least one rotatory degree of freedom).
Regarding Claim 11:

Claims 3-4, and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 101 rejection for mathematical concepts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishioka (US 2019/0016339) – discloses a vehicle control device comprising a detection unit for detecting surrounding vehicles, an estimation unit for estimating the future position in the traveling direction and a correction unit for avoiding collision with surrounding vehicles. 
Vignard et al. (US 2020/0189574) – discloses a driving assistance method and system for a vehicle, which observes other road users to determine risk of collision based on the primary vehicles motion trajectory, other vehicles motion trajectories and probability distribution for alternate maneuvers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664